EXHIBIT 10.1 

Exclusive Distribution Agreement

THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement”) is entered into
effective as of November 13th, 2020 (the “Effective Date”) by and between Insane
Impact LLC, an Iowa limited liability company (“Insane Impact”) and Prime Time
Live Inc., a Colorado corporation (“PTL”).

The parties agree as follows:

1. Appointment

a. Subject to the terms and conditions of this Agreement, Insane Impact appoints
PTL, and PTL accepts such appointment and agrees to act as Insane Impact’s
exclusive distributor of Insane Impact Products as agreed upon, from time to
time by the parties (the “Products”) and a party to the Rentals within the
geographical territory defined as follows (the “Territory”): United States of
America and its territories and possessions.

b. PTL agrees to exercise its best efforts to (a) promote the sale of and obtain
orders for the purchase by PTL customers of Insane Impact Products in the
Territory; (b) utilize the services of Insane Impact to coordinate, market and
rent equipment to PTL customers in the Territory as described hereinafter (the
“Rentals”); (c) abide by Insane Impact policies and procedures with regard to
the purchase, sale and support of Insane Impact Products and Rentals; and (d)
conduct its business in a manner that reflects favorably at all times on Insane
Impact Products and Rentals and the good name, goodwill and reputation of Insane
Impact or its affiliates. PTL acknowledges and agrees that it has no rights or
claims of any type to Insane Impact Products or any aspect thereof, except such
rights as are created by this Agreement. PTL agrees that it shall not and is not
authorized to promote, resell, deliver, install, service or otherwise support
the Insane Impact Products or Rentals outside of the Territory.

2. Products, Rentals and Pricing

a. Insane Impact Products purchase price to PTL of all Insane Impact Products,
including installed or non-installed, delivered to PTL pursuant to this
Agreement shall be otherwise agreed upon by the parties.

b. Insane Impact Rentals, Records and Compensation:

(i) Insane Impact shall provide leads for LED screen rentals to, and broker such
rental transactions for PTL and its customers (the “II Lead/Broker Services”).
In the event that, in Insane Impact’s sole discretion, no LED screen rental
leads exist for any given LED screen rental request from PTL for its customer,
then Insane Impact may undertake and fulfill such LED screen rental request from
its own equipment (the “II Fulfillment Services”). Insane Impact shall be
compensated for the II Lead/Broker Services and II Fulfillment Services in
accordance with Section 2 (v) below.

1 

 

(ii) PTL shall coordinate and market LED screen rentals brokered and/or provided
by Insane Impact to the PTL customer.

(iii) Insane Impact shall handle all processing of the Rental transaction up to
and including the closing with the customer and the completion of the
information detailed in the attached Exhibits A and B. PTL shall handle all
post-closing processing, including the invoicing of the transaction and
collection of amounts due from the customer and the remittance of the costs owed
as a result of the transaction. Each party shall maintain a written record of
all documentation associated with transactions under this Agreement (the “Rental
Records”) as part of its books and records. Upon reasonable request the parties
during normal business hours shall provide to each other as needed such Rental
Records.

(iv) PTL, from time to time and upon request, may provide LED screens owned by
PTL to Insane Impact customers under the Vendor Rental Agreement attached hereto
as Exhibit B. In the event that PTL provides such screen rental to Insane Impact
customers, within three (3) business days of its receipt of payment, PTL shall
remit fifteen percent (15%) of the amount from the customer less any and all
direct costs, as agreed upon by the parties, related to the provider of the
rental equipment (the “Net Rental Amount”) to Insane Impact under this
Agreement.

(v) In the event that Insane Impact provides II Lead/Broker Services for LED
screen rentals under this Agreement, within three (3) business days of its
receipt of payment, PTL shall remit fifty percent (50%) of such Net Rental
Amount under such Vendor Rental Agreement. In the event that Insane Impact
provides II Fulfillment Services with “house” equipment, within three (3)
business days of its receipt of payment, PTL shall remit eighty-five percent
(85%) of such Net Rental Amount to Insane Impact.

3. Approvals

If PTL is required to obtain approvals, consents, certifications, permits and
other authorizations, including all approvals as are required to qualify Insane
Impact Products for sale or Rental in the Territory for all purposes, both
governmental and non-governmental (collectively, the “Approvals”), Insane Impact
shall not be obligated to deliver any Insane Impact Products or Rentals unless
and until PTL provides Insane Impact with satisfactory evidence that such
Approvals have been obtained. Insane Impact agrees to cooperate with PTL to
obtain such Approvals.

4. Exclusivity

Insane Impact’s appointment of PTL in Section 1 of this Agreement is an
exclusive appointment to distribute and provide the Insane Impact Products and
Rentals in the Territory. Insane Impact shall not appoint additional
distributors for its Products or Rentals in the Territory. Notwithstanding
anything to the contrary in this Agreement, Insane Impact shall be entitled to
continue to self-distribute and provide Insane Impact’s Products and Rentals in
the Territory in accordance with its ordinary course of business.

 

2 

 

5. Sales Targets

PTL shall use reasonable commercial efforts to purchase and sell during each
calendar year at least $250,000.00 of Insane Impact Products (the “Annual
Target”). If PTL does not purchase and sell the Annual Target during a given
calendar year, Insane Impact may terminate this Agreement effective immediately
upon notice to PTL (but Insane Impact may not require PTL to purchase or sell
any additional Insane Impact products in order to meet the Annual Target
amount).

6. Sales and Rentals Outside of the Territory

PTL shall promote the sale and rental of Insane Impact Products in the Territory
on its website. Notwithstanding the foregoing sentence, PTL shall not actively
advertise or actively solicit orders for Insane Impact Products outside of the
Territory. In the event PTL receives an order from outside its Territory, PTL
will work with Insane Impact to fulfill the order in a manner financially
beneficial to Insane Impact, PTL and the distributor located in the region where
the order originated (as determined by Insane Impact in its sole discretion and
in compliance with applicable law).

7. No Third-Party Agents

PTL shall not sell Insane Impact Products or be a party to Rentals through third
parties (such as original equipment manufacturers, distributors, value added
resellers or other dealers or agents) without Insane Impact’s prior written
consent to the proposed relationship (including the specific terms of such
relationship).

8. Orders

All orders of Products or Rentals entered into by PTL shall be subject to
acceptance in writing by Insane Impact. Insane Impact may refuse acceptance of
any order but will with all good intentions reasonably consider all orders. Each
order submitted shall constitute an offer by PTL to purchase the Insane Impact
Products or be a party to a Rental provided by PTL and, upon acceptance by
Insane Impact, shall give rise to a contractual obligation of PTL to purchase or
be a party to such Rental on the terms and conditions set forth in this
Agreement. Conflicting, inconsistent or additional terms or conditions contained
in any order submitted by PTL shall not be binding unless Insane Impact
specifically accepts such terms or conditions in writing. All expenses arising
out of the change or cancellation of an order after acceptance by Insane Impact,
including the cost of diversion, cancellation or reconsignment of shipments, and
any reasonable restocking charge, shall be paid by PTL to Insane Impact.

9. Payment and Delivery

The purchase price of the Product shall be quoted and payable in U.S. dollars to
Insane Impact at the address specified on the invoice. Unless otherwise agreed
by the parties in writing, payment of the Product shall be made by PTL in the
form of a check written on or a wire transfer from a commercial banking
institution of the United States. Insane Impact Products shall be delivered as
agreed to by the parties. Risk of loss for Insane Impact Products shall pass
upon approval of installation or otherwise acceptance by the customer of PTL.

 

3 

 



10. Security Interest

Notwithstanding the passage of title, Insane Impact shall retain a security
interest in all its Products delivered until amounts for which PTL is
responsible under this Agreement have been received by Insane Impact. Insane
Impact shall have all rights of a secured party, including the right to file a
financing statement under the Uniform Commercial Code or a comparable law within
the Territory to protect Insane Impact’s security interest. In the event PTL
defaults in its payment obligations, Insane Impact will have the right to enter
the premises of PTL or its customer to recover possession of all Insane Impact
Products on said premises including associated supplies or software, and to
pursue any other remedy existing at law or equity. PTL, for itself and on behalf
of its customers, hereby waives a prior hearing and demand for Insane Impact’s
exercise of such rights.

11. Resale Price and Costs

PTL shall set the selling price, including, if applicable, installation cost, at
which Insane Impact Products are sold to its customers in the Territory under
this Agreement.

12. Promotional Literature

Insane Impact agrees to furnish to PTL (via email in pdf format or other agreed
upon terms by the parties) such descriptive literature, advertising materials,
technical manuals and sales promotional materials concerning Insane Impact
Products as they may, from time to time, have available for such purposes. PTL
shall have the right to translate such materials into the languages of the
Territory at its own expense. Insane Impact shall retain ownership of all
proprietary rights, including, intellectual property rights to the translated
versions of the materials. PTL will be solely responsible for the accuracy of
the translations and will provide Insane Impact with a copy of each translated
work. PTL shall promptly revise (at PTL’s costs) the materials upon notice from
Insane Impact.

 

13. Use of Trademarks

PTL shall not be permitted to print, post or otherwise use letterhead, calling
cards, literature, signage or other representations in the name of Insane Impact
(or any of its affiliates) or to represent itself as Insane Impact (or any of
its affiliates) or make commitments on behalf of Insane Impact (or any of its
affiliates) without the express, written permission of Insane Impact. PTL
expressly agrees that no license to use Insane Impact (or any of its affiliates’
trademarks, trade names, service marks or logos (collectively, the “Insane
Impact Trademarks”) is granted by this Agreement. PTL may, however, indicate in
its advertising and marketing materials that it is a distributor for Insane
Impact Products and may, as necessary, incidentally use the Insane Impact
Trademarks in its sales/marketing efforts. Upon request by Insane Impact, PTL
will place proper trademark, copyright and patent notices in its advertisements,
promotional brochures and other marketing materials for Insane Impact Products.
Insane Impact reserves the right to review PTL’s marketing and sales materials
prior to their publication or use. No rights shall inure to PTL as a result of
any such use or reference, and all such rights, including goodwill shall inure
to the benefit of and be vested in Insane Impact.

 

4 

 

Upon termination of this Agreement for any reason, PTL will immediately cease
using the Insane Impact Trademarks as allowed in this Section and shall
immediately take all appropriate and necessary steps to (a) remove and cancel
any listings in public records, media platforms or sites, other directories,
remove any visual displays or literature at PTL’s location, the Internet and
elsewhere that would indicate or would lead the public to believe that PTL is
the representative of Insane Impact (or any of its affiliates) or Insane
Impact’s (or any of its affiliates’) products or services; and (b) cancel,
abandon or transfer (as requested by Insane Impact) any product licenses, trade
name filings, trademark applications or registrations or other filings with the
governments of the Territory (whether or not such filings were authorized by
Insane Impact) that may incorporate the Insane Impact Trademarks or any marks or
names confusingly similar to the Insane Impact Trademarks. Upon PTL’s failure to
comply with this paragraph, Insane Impact may make application for such
removals, cancellations, abandonments or transfers in PTL’s name. PTL shall
render assistance to and reimburse Insane Impact for expenses incurred in
enforcing this paragraph.

14. Infringement by Third Parties

PTL will cooperate fully with and assist Insane Impact in its efforts to protect
Insane Impact’s intellectual property rights within the Territory and shall
exercise reasonable diligence to detect and shall immediately advise Insane
Impact if PTL has knowledge of any infringement of any patents, trademarks,
copyrights or other intellectual property rights owned or used by Insane Impact.

15. Confidential Information; No Reverse Engineering

Insane Impact may provide PTL with certain confidential or proprietary
information (“Confidential Information”). Confidential Information includes
information, whether written, electronic or oral, which PTL knows or reasonably
should know is proprietary, confidential or a trade secret of Insane Impact,
including any and all technical or business information, the software including
its source codes and documentation, specifications and design information for
the Insane Impact Products, servicing information, customer lists, pricing
information, marketing information, policies, procedures and manuals regarding
Insane Impact’s distributors or distribution channels, research and development
and other proprietary matter relating to the Insane Impact Products or business
of Insane Impact. PTL will refrain from using the Confidential Information
except to the extent necessary to exercise its rights or perform its obligations
under this Agreement. PTL will likewise restrict its disclosure of the
Confidential Information to those PTL shareholders, directors, officers,
employees, agents, and legal or financial advisors who have a need to know such
Confidential Information in order for PTL to perform its obligations and enjoy
its rights under this Agreement. Such persons will be informed of and will agree
to the provisions of this Section and PTL will remain responsible for any
unauthorized use or disclosure of the Confidential Information by any of them.
Upon termination of this Agreement (or earlier, upon request by Insane Impact),
PTL shall cease to use all Confidential Information and promptly return

5 

 

to Insane Impact (or destroy, upon request by Insane Impact) any documents
(whether written or electronic) in its possession or under its control that
constitutes Confidential Information. During the term of this Agreement and
thereafter, neither PTL, nor PTL’s employees, independent contractors nor other
agents shall (a) reverse engineer, decompile or otherwise disassemble the Insane
Impact Products from the products themselves or from any other information made
available to them, or (b) otherwise use any of the Confidential Information or
Insane Impact provided training to support, maintain or otherwise service a
third party’s products or services.

16. Compliance with Laws

In connection with its obligations under this Agreement, PTL agrees to comply
with all federal, state, local and foreign laws, constitutions, codes, statutes
and ordinances of any governmental authority that may be applicable to PTL, its
activities under this Agreement or Insane Impact Products, including all
applicable export control laws and regulations. PTL agrees to take all such
further acts and execute all such further documents as Insane Impact reasonably
may request in connection with such compliance.

17. Product Warranties

1.Limited Manufacturing Warranty. Insane Impact warrants for a period of five
(5) years following delivery of the Products (the “Warranty Period”) that the
Products shall be free from defects in materials and workmanship. Insane
Impact’s sole obligation under this warranty shall be to provide, at no charge
to PTL, replacement Products. Defective Products must be returned to Insane
Impact (at PTL’s cost) in order to receive warranty replacement (unless Insane
Impact determines such return is not necessary) and shall become Insane Impact’s
property. For a warranty claim to be made, PTL must follow the procedures
established by Insane Impact from time to time.

2.Warranty of Good Title. Insane Impact agrees to indemnify PTL from any
liability to any third party for infringement of United States patents,
copyrights, trademarks or trade secrets with respect to Insane Impact Products
sold by PTL pursuant to this Agreement. This obligation does not extend to any
foreign patents, copyrights, trademarks, or trade secrets or to any Insane
Impact Products manufactured or modified by Insane Impact to meet PTL’s or a
customer’s specifications. Insane Impact shall, at its option, be allowed sole
and exclusive control over the defense, settlement and compromise of any claims
of infringement. Insane Impact must be notified in writing by PTL within 10 days
of any third-party claim which, if upheld, might result in a liability subject
to indemnification under this Subsection. If the distribution of the Insane
Impact Products is threatened by a claim of infringement, or is likely to be
enjoined or liability for infringement is found, Insane Impact may, in its
discretion and at its sole option: (i) procure for PTL the right to continue
distributing the Insane Impact Products; or (ii) modify the Insane Impact
Products so as to make them non-infringing; or (iii) substitute non-infringing
products; or (iv) refund the price paid by PTL for the Insane Impact Products in
its possession subject to their return by PTL and terminate this

6 

 

Agreement with respect to the allegedly infringing products. THIS SUBSECTION
STATES THE ENTIRE LIABILITY OF INSANE IMPACT WITH RESPECT TO INFRINGEMENT OF ANY
PATENT, COPYRIGHT, TRADEMARK, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY RIGHT
BY ANY INSANE IMPACT PRODUCT.

3.Disclaimer. EXCEPT AS PROVIDED IN THIS SECTION, INSANE IMPACT MAKES NO OTHER
WARRANTY, PROMISE OR OBLIGATION WITH RESPECT TO THE ITS PRODUCTS, THEIR USE,
REPAIR OR PERFORMANCE. INSANE IMPACT DISCLAIMS ANY WARRANTY, PROMISE OR
OBLIGATION THAT THE INSANE IMPACT PRODUCTS SHALL BE FIT FOR ANY PARTICULAR USE
OR PURPOSE, REGARDLESS OF WHETHER SUCH USE OR PURPOSE IS MADE KNOWN TO INSANE
IMPACT OR NOT. IT DISCLAIMS ANY WARRANTY, PROMISE OR OBLIGATION THAT INSANE
IMPACT PRODUCTS CONFORM TO ANY SAMPLES OR MODELS. INSANE IMPACT HEREBY DISCLAIMS
ALL OTHER WARRANTIES, PROMISES AND OBLIGATIONS, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTIES, PROMISES AND OBLIGATIONS ARISING FROM A COURSE OF
DEALING OR USAGE OF TRADE. THE WARRANTIES SET FORTH IN THIS SECTION ARE INTENDED
SOLELY FOR THE BENEFIT OF PTL. ALL CLAIMS UNDER THIS AGREEMENT SHALL BE MADE BY
PTL AND MAY NOT BE MADE BY PTL’S CUSTOMERS.

4.PTL’s Warranties. PTL agrees, at its cost, to provide its customers with, at a
minimum, substantially the same warranties as set forth in Section 17. PTL will
assume all costs involved in providing any additional warranties.

18. Reporting

PTL shall furnish reports or other such other information in a timely manner in
response to Insane Impact’s requests for information pertaining to PTL’s
activities in the Territory. Such requests may include, prospect lists and
status of prospect sales activity, information applicable to specific sales
activities, data regarding competition in the Territory, product operational
data and other information required by Insane Impact to effectively coordinate
its sales and marketing efforts.

19. Inspection of Records

PTL shall keep accurate records of all its activities as reasonably necessary to
determine its compliance with the terms and conditions of this Agreement,
including accounting records, customer sales records and governmental filings.
PTL shall retain such records for at least a 2-year period following their
creation or preparation. During the term of this Agreement and for a period of
18 months thereafter, Insane Impact shall have the right to inspect and audit
such records.

 

7 

 

20. Term and Termination

Unless earlier terminated as provided in this Agreement, the term of this
Agreement shall commence as of the Effective Date and shall automatically expire
at the end of two (2) years following the Effective Date unless mutually agreed
upon by the parties to extend this Agreement. Either party may terminate this
Agreement as follows: (a) Immediately upon 30 days’ prior notice with or without
cause; (b) Immediately, for any breach or default of this Agreement by the other
party which has not been cured within 30 days after the delivery of notice
thereof to the party alleged to be in breach, specifying with particularity the
condition, act, omission or course of conduct asserted to constitute such breach
or default; (c) Immediately, upon the dissolution, insolvency or any
adjudication in bankruptcy of, or any assignment for the benefit of creditors
by, the other party or if the other party ceases to conduct business in the
ordinary or normal course; (d) Immediately, if required by law or by any rule,
regulation, order, decree, judgment or other governmental act of any
governmental authority; or (e) Immediately by Insane Impact if they reasonably
suspect that PTL breached any of its obligations of confidentiality or
protection of Insane Impact’s proprietary rights.

21. Effect of Termination

Upon notice of termination of this Agreement for any reason, the following
provisions shall apply: (a) Insane Impact shall have the right to immediately
appoint another distributor to serve existing customers and continue sales
efforts in the Territory; (b) Insane Impact may continue to fill any orders from
PTL that have been accepted by Insane Impact prior to the termination of this
Agreement under the terms and conditions of this Agreement; (c) All outstanding
balances owed by PTL to Insane Impact shall become immediately due and payable
to Insane Impact; (d) Both parties shall at all times thereafter refrain from
any conduct that would be inconsistent with or likely to cause confusion with
respect to the nature of their business relationship; (e) All rights granted to
PTL under this Agreement shall cease, and where appropriate, revert to Insane
Impact; and (f) Insane Impact, in its sole discretion, shall have the right, but
shall in no way be obligated (unless otherwise required by law), to inspect and
repurchase all or any quantity of the Insane Impact Products (including Insane
Impact Products for demonstration and parts to service the Insane Impact
Products) then owned or ordered by PTL at the lesser of (i) the original price
paid by PTL for such Insane Impact Products, or (ii) at the then-current price
to PTL, and under both (i) or (ii), less any applicable restocking or
refurbishing charge.

Insane Impact shall have the right to assign such option to repurchase to any
other person whom it may designate. No consideration or indemnity shall be
payable to PTL either for loss of profit, goodwill, customers or other like or
unlike items, nor for advertising costs, costs of samples or supplies,
termination of employees, employees’ salaries and other like or unlike items. In
no event shall PTL continue to represent itself as a Insane Impact distributor
or representative after termination of this Agreement. Insane Impact shall have
no liability to PTL by reason of any termination by Insane Impact. PTL shall
indemnify and hold harmless Insane Impact from and against any and all
liability, loss, damages and costs (including reasonable attorneys’ fees)
arising out of any claim by PTL or any third party standing in the right of PTL
to any right of entitlement contrary to the express terms of this Section.

8 

 

22. Indemnification

PTL agrees to indemnify and hold Insane Impact harmless from any and all
actions, awards, claims, losses, damages, costs and expenses (including
reasonable attorneys’ fees) attributable to PTL’s breach of this Agreement or to
any negligent, grossly negligent, willful or unlawful acts or omissions of PTL,
its employees, officers, agents, subcontractors, dealers or representatives.

23. Relationship of the Parties

PTL is an independent contractor and not an employee, agent, affiliate, partner
or joint venture with or of Insane Impact. Neither PTL nor Insane Impact shall
have any right to enter into any contracts or commitments in the name of, or on
behalf of the other or to bind the other in any respect whatsoever, except
insofar as is allowed by this Agreement.

24. Force Majeure

Neither party shall be liable in the event that its performance of this
Agreement is prevented, or rendered so difficult or expensive as to be
commercially impracticable, by reason of an Act of God, labor dispute,
unavailability of transportation, goods or services, governmental restrictions
or actions, war (declared or undeclared) or other hostilities, or by any other
event, condition or cause which is not foreseeable on the Effective Date and is
beyond the reasonable control of the party. It is expressly agreed that any
failure of the United States Government to issue a required license for the
export of any Insane Impact Product ordered by PTL shall constitute an event of
force majeure. In the event of non-performance or delay in performance
attributable to any such causes, the period allowed for performance of the
applicable obligation under this Agreement will be extended for a period equal
to the period of the delay. However, the party so delayed shall use its best
efforts, without obligation to expend substantial amounts not otherwise required
under this Agreement, to remove or overcome the cause of delay. In the event
that the performance of a party is delayed for more than 6 months, the other
party shall have the right, which shall be exercisable for so long as the cause
of such delay shall continue to exist, to terminate this Agreement without
liability for such termination.

25. Limitation of Liability

INSANE IMPACT SHALL IN NO EVENT BE LIABLE FOR ANY INDIRECT, SPECIAL, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE OR FOR ANY LOST PROFITS, LOST SAVINGS
OR LOSS OF REVENUES SUFFERED BY PTL ARISING FROM OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT OR THE SALE, DISTRIBUTION OR USE OF INSANE IMPACT PRODUCTS. PTL
SHALL INDEMNIFY INSANE IMPACT AND HOLD IT HARMLESS FROM ANY CLAIMS, DEMANDS,
LIABILITIES, SUIT OR EXPENSES OF ANY KIND ARISING OUT OF THE SALE, OR USE OF
INSANE IMPACT PRODUCTS IN THE TERRITORY OR BY PTL’S CUSTOMERS. THIS SECTION
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.

 

9 

 

26. Governing Law

This Agreement shall be governed in all respect by the laws of the State of Iowa
which shall be applied without reference to any conflict-of-laws rule under
which different law might otherwise be applicable. Venue for any lawsuits
brought by the parties to this Agreement against each other regarding or as a
result of this Agreement shall be proper only in an appropriate Iowa State Court
or the United States District Court for the District of Iowa located in the city
of Waterloo and county of Black Hawk. PTL tor hereby submits itself to the
exclusive jurisdiction of said courts and consents to service of process by
confirmed facsimile transmission or commercial courier (with written
verification of receipt returned to the sender).

27. Assignment and Delegation

PTL shall have no right to assign any of its rights or delegate its obligations
under this Agreement without the prior written consent of Insane Impact. Any
assignment or delegation attempted without such written consent shall be void
and of no legal effect whatsoever. This Agreement shall be binding upon the
parties’ respective successors and permitted assigns.

28. Severability

In the event that any provision of this Agreement shall be unenforceable or
invalid under any applicable law or be so held by applicable court or
arbitration decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provisions shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court or arbitration decision.

29. Construction

The headings or titles preceding the text of the Sections and Subsections are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect the meaning, construction or effect of
this Agreement. Both parties have participated in the negotiation and drafting
of this Agreement. This Agreement is executed and may be translated into another
language for informational purposes only. In the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted by both of the parties and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of the authorship of any of the
provisions of this Agreement.

30. Notice

Any notice or other communication required or permitted under this Agreement
shall be deemed given when (a) delivered personally; (b) sent by confirmed
facsimile transmission; or (c) sent by commercial courier with written
verification of receipt returned to the sender. Notice or other communications
(but not service of process) may also be given by e-mail. Rejection or other
refusal to accept or the inability to deliver because of changed address or
facsimile number of which no notice was given shall be deemed to constitute
receipt of the notice or communication sent. Names, addresses and facsimile
numbers for notices (unless and until written notice of other names, addresses
and facsimile numbers are provided by either or both parties) are provided
below.

10 

 



31. Representations and Warranties Regarding Authority

Each Party represents and warrants to the other Party that such Party has the
authority to consummate the transactions provided for in this Agreement, and
this Agreement and any other instruments and agreements contemplated by this
Agreement to which either Party is a party or signatory to have been duly
authorized, executed, and delivered by such Party, and constitutes the legal,
valid, and binding obligation of such Party enforceable in accordance with their
terms.

 

32. Expenses

Each Party shall be responsible for the expenses incurred by it in connection
with the negotiation and drafting of this Agreement and such Party’s provision
of its respective services.

 

33. Entire Agreement; Modifications; No Waiver; Counterparts and Survival

This Agreement and the Exhibits attached hereto (which is specifically
incorporated herein by this reference) contain the full and entire agreement
between the parties with respect to the subject matter hereof. It supersedes all
prior exchanges written or otherwise, relating to this subject matter. Any
modifications, revisions or amendments to this Agreement must be set forth in a
writing signed by authorized representatives of both parties. PTL acknowledges
and agrees that any failure on the part of Insane Impact to enforce at any time
or for any period of time, any of the provisions of this Agreement shall not be
deemed or construed to be a waiver of such provisions or of the right of Insane
Impact thereafter to enforce each and every provision. This Agreement may be
made in several counterparts, each of which shall be deemed an original. The
provisions of this Agreement that, by express terms of this Agreement, will not
be fully performed during the term of this Agreement, shall survive the
termination of this Agreement to the extent applicable.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first above
written.

 

Insane Impact LLC Prime Time Live Inc.

4673 121st Street 5770 S Beech Court

Urbandale, IA 50323 Greenwood Village, CO 80121

 

 

/s/ Tod Puetz /s/ Justin Brasel

Tod Puetz, Manager Justin Brasel, President

 

 

 

11 

 

EXHIBIT “A”

 

LED SCREEN REQUEST FORM

PTL/INSANE IMPACt

 

Request Form #PT-______

Event Name:          

Event Location:        

Equipment Needed:        

 

Prime Time Live Inc.

 

By:_________________________________

____________________________________

 

 

 

Its:_________________________________

 

 

12 

 

EXHIBIT “B”

VENDOR RENTAL AGREEMENT FORM

 

 

 

[To be inserted.]

 